Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 31, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  151900 & (37)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
                                                                   SC: 151900                                        Justices
  In re PAYNE/PUMPHREY/FORTSON, Minors.                            COA: 324813
                                                                   Calhoun CC Family Division:
                                                                   09-003732-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the June 11, 2015
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 31, 2015
         s0728
                                                                              Clerk